Case: 21-30527     Document: 00516262262         Page: 1     Date Filed: 03/31/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       March 31, 2022
                                  No. 21-30527
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jahoda Overstreet,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 3:19-CR-32-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Jahoda Overstreet pleaded guilty to conspiracy to distribute and
   possess with intent to distribute 50 grams or more of methamphetamine and
   500 grams or more of a mixture containing methamphetamine. He was
   sentenced to 151 months of imprisonment to be followed by five years of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30527     Document: 00516262262           Page: 2   Date Filed: 03/31/2022




                                    No. 21-30527


   supervised release. In announcing the conditions of supervised release at
   sentencing, the district court ordered Overstreet to avoid the excessive use
   of alcohol. The special condition in the judgment states that Overstreet is to
   abstain from alcohol. On appeal, Overstreet argues that the district court
   included a special condition of supervised release in the judgment addressing
   alcohol abstinence that is more burdensome than, and therefore conflicts
   with, the court’s oral pronouncement of sentence. Because Overstreet had
   no opportunity to object, our review is for abuse of discretion. See United
   States v. Grogan, 977 F.3d 348, 352 (5th Cir. 2020).
          “Where there is an actual conflict between the district court’s oral
   pronouncement of sentence and the written judgment, the oral
   pronouncement controls.” United States v. Mireles, 471 F.3d 551, 557 (5th
   Cir. 2006). A conflict arises when the written judgment imposes more
   burdensome conditions or broadens the restrictions or requirements of the
   orally pronounced conditions. Id. at 558; United States v. Bigelow, 462 F.3d
   378, 383 (5th Cir. 2006). Here, the written judgment’s restriction on the use
   of alcohol is more burdensome than the restriction announced at sentencing.
          Accordingly, the judgment of the district court is VACATED in part,
   and the matter is REMANDED to the district court for the limited purpose
   of conforming the written judgment with the oral pronouncement of
   sentence.   In all other respects, the judgment of the district court is
   AFFIRMED.




                                         2